DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herczeg (DE 102016110869 A1).
Regarding claim 1, Herczeg discloses a door opening and closing apparatus (10) comprising: a body (18) configured to define an opening and an interior space (14), wherein the opening is configured to be open toward an outside of a vehicle body, and the interior space (14) is defined inside the vehicle body and communicates with the opening; 
a door (20) configured to open and close the opening; 
a guide part (32) disposed in the interior space and configured to guide the door such that the door moves in a first direction and a direction opposite to the first direction, wherein the first direction is a direction from the outside of the vehicle body to the inside of the vehicle body (opened position, figure 1); and 
a transport part (52) disposed in the interior space (14) and configured to move the door in a second direction and a direction opposite to the second direction, wherein the second direction (closed position, figure 2) is a direction different from the first direction and away from the door, 
wherein, when the door (20) transitions from a first state of closing the opening to a second state of opening the opening, the door is configured to perform a first maneuver to move in the first direction by being guided by the guide part (32) and thereafter to perform a second maneuver to move in the second direction by the transport part, and
wherein, when the door (20) transitions from the second state to  the first state, the door is configured to perform a third maneuver (lifting or pushing) to move in the direction opposite to the second direction by the transport part and thereafter to perform a fourth maneuver to move in the direction opposite to the first direction by being guided by the guide part (32). Note: the door is moved up and down, and sideways.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herczeg (DE 102016110869 A1) in view of Kotama et al. (US 8,845,001 B2).
Herczeg discloses all the limitations as applied to claim 1 above, but is silent as to a display device to display the charging information of the battery.
Kotama discloses a charging lid (11) comprising  a display (22) configured to display information relating to charging, the display being coupled to a surface of the body (11) that is located to face outward from the vehicle body; see figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herczeg by using a display as disclosed by Kotama to display the charging state of the battery.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose charging lids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747